              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                    CR 18-61-GF-BMM
                    Plaintiff,

       vs.
                                                          JUDGMENT OF
                                                          ACQUITTAL
SHAYANNA MARIE ENGLAND,

                    Defendant.


     This case having been tried to a jury, and in accordance with the verdict of

the jury reached on March 6, 2019, IT IS ORDERED that the Defendant is

ACQUITTED of Count 2 of the Superseding Indictment.

     DATED this 11th day of March, 2019.
